DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-14, 29-30 and 32-35 are pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 11-14, 29-30 and 32-35 are rejected under 35 U.S.C. a)(1) as being anticipated by Trani (Pub. No.: US 2016/0267760 A1).

Regarding claim 1, Trani teaches a method implemented on a computer for smart door operation via the computer (Abstract, Fig. 1, video recognition access control system), the method comprising: 
obtaining image data of one or more subjects, the image data being acquired by one or more cameras in communication with the computer (Fig, 1, cameras 107); 
determining, based on the image data, one or more gait features of at least one of the one or more subjects (Fig. 5, step 416, para [0103], “According to step 416, the verification and tracking system 115 then requests the video analysis system 120 to execute real-time analysis of the video data sent from the video cameras 107 to determine video identification information 91 (e.g. facial image information, gait information, etc) of the user.”);
determining, at least in part based on the one or more gait features, identity information of the at least one of the one or more subjects (Fig. 5 step 420,  para [0104], “Then, in step 420, the verification and tracking system 115 confirms the identity of each authorized user. For this purpose, the verification and tracking system 115 executes a lookup of the received video ”); and 
sending, based on identity information of the at least one of the one or more subjects, an unlocking signal to a lock, so that the lock is unlocked (Fig. 5 step 422, para [0105], “In step 422, if the identity of the authorized user has been confirmed and the user's user device 103 was also determined to be within a threshold area 131, then the verification and tracking system 115 sends a door control signal to the door controller 112 to enable the user to pass through the access point associated with a restricted area 153 (e.g., unlock the door 129 access point).”).  

Regarding claim 2, Trani teaches the method of claim 1, wherein the determining, at least in part based on the one or more gait features, the identity information of the at least one of the one or more subjects includes: 
determining, based on the one or more gait features, a first confidence level that the identity information corresponds to one of one or more allowed entry identities (para [0104], “Then, in step 420, the verification and tracking system 115 confirms the identity ”. Verify the received video images with the stored images to determine if there is a match.); 
determining, based on one or more facial features of the at least one of the one or more subjects derived from the image data, a second confidence level that the identity information corresponds to the one of the one or more allowed entry identities (Fig. 5, step 416, para [0103], “According to step 416, the verification and tracking system 115 then requests the video analysis system 120 to execute real-time analysis of the video data sent from the video cameras 107 to determine video identification information 91 (e.g. facial image information, gait information, etc) of the user.”. Facial identification). ; and 
identifying the one of the one or more allowed entry identities as the identity information of the at least one of the one or more subjects in response to at least one of: 
a determination that the first confidence level exceeds or equals a first threshold, or 
a determination that the second confidence level exceeds or equals a second threshold (Fig. 4, para [104] and Fig. 7, step 720, determine if there is a match. If there is a match then the confidence level is higher than a threshold.).  

Regarding claim 3, Trani teaches the method of claim 2, wherein the determining, based on the one or more gait features, a first confidence level that the identity information is the one of the one or more allowed entry identities includes: 
obtaining a gait recognition model; and 
determining the first confidence level based on the one or more gait features using the gait recognition model (Fig.1, video analysis system 120, para [0066], [0125], “In a typical implementation, the video analysis system 120 implements, for example, recognition techniques (e.g., facial recognition or gait recognition) to identify the users.”).  

Regarding claim 5, Trani teaches the method of claim 2, wherein the determining, based on one or more facial features of the at least one of the one or more subjects derived from the image data, a second confidence level that the identity information is the one of the one or more allowed entry identities includes: 
obtaining a face recognition model; and 
determining the second confidence level based on the facial features of the at least one of the one or more subjects using the face recognition model (Fig.1, video analysis system 120, para [0066], [0125], “In a typical implementation, the video analysis system 120 implements, for example, recognition techniques (e.g., facial recognition or gait recognition) to identify the users.”).  

Regarding claim 9, Trani teaches the method of claim 1, wherein the method further includes: 
showing a message to the at least one of the one or more subjects based on the identity information of the at least one of the one or more subjects (para [0062], “The display devices 117-1 to 117-n, if used, display messages to the users 104 such as “access granted”, “access denied”, warnings about low power conditions of the user devices 103 or warnings about emergency situations, in examples”).  

Regarding claim 11, Trani teaches the method of claim 1, wherein the method further includes: 
obtaining information associated with the one of the at least one of the one or more subjects; 
determining event information associated with the at least one of the one or more subjects based on current entry and exit information of the at least one of the one or more subjects and the information associated with the at least one of the one or more subjects; and
 showing the event information to the at least one of the one or more subjects (para [0062], “The display devices 117-1 to 117-n, if used, display messages to the users 104 such as “access granted”, “access denied”, warnings about low power conditions of the user devices 103 or warnings about emergency situations, in examples”).  

Regarding claim 12, Trani teaches the method of claim 1, wherein the method further includes: 
obtaining setting information of a device in a building associated with the at least one of the one or more subjects; and 
operating the device based on the setting information of the device (para [0055], “The door controller 112-1 then enables access to a restricted area by unlocking an access point of the restricted area, such as a door 129 or other portal, thereby providing access for the authorized user 104 to the restricted area while also possibly generating an alarm for an unauthorized user.”. The door controller obtains unlock information to .  

Regarding claim 13, Trani teaches the method of claim 2, wherein the method further includes: 
obtaining personalized information associated with the one of the one or more allowed entry identities; and 
showing the personalized information to the at least one of the one or more subjects (para [0062], “The display devices 117-1 to 117-n, if used, display messages to the users 104 such as “access granted”, “access denied”, warnings about low power conditions of the user devices 103 or warnings about emergency situations, in examples.  … In another example, a message could be generated indicating that a family member and/or relative of the user are attempting to contact the user 104. These messages can be efficiently targeted at the intended recipient since the user location information 109 is known and thus it is known when they are in front of a display device 117, for example.”).  

Regarding claim 14, Trani teaches the method of claim 1, wherein the method further includes: 
sending information associated with the at least one of the one or more subjects to a client terminal based on the identity information; 
generating a warning signal for the at least one of the one or more subjects based on the identity information; 
sending the information associated with the at least one of the one or more subjects to a client terminal associated with a specific contact based on the identity information; 
reporting the police based on the identity information; or 
recording the information associated with the at least one of the one or more subjects (Fig. 7 steps 722 and 728).

Regarding claim 29, recites a system that performs the method of claim 1. Therefore, it is rejected for the same reasons.
Trani further teaches the additional structural components of the smart door apparatus comprising at least one processor and a least one storage (Fig. 1, verification and tracking system 115 and database 114).

Regarding claim 30, recites a non-transitory computer readable medium storing instructions to perform the method of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 32, recites a system that performs the method of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 33, recites a system that performs the method of claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 34, recites a system that performs the method of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 35, recites a system that performs the method of claim 14. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Trani (Pub. No.: US 20160267760 A1) in view of Ma (Pat. No.: US 9,633,268 B1).

Regarding claim 4, Trani teaches the method of claim 3, but fails to teach wherein the gait recognition model is determined via a process including: 
obtaining video data associated with the one or more allowed entry identities as training samples; 
extracting gait features from each of the training samples; and 
training the gait recognition model based on the gait features of each of the training samples.  
However, in the same field of gait recognition, Ma teaches obtaining video data associated with the one or more allowed entry identities as training samples; 
extracting gait features from each of the training samples; and 
training the gait recognition model based on the gait features of each of the training samples (Fig. 1, step S21-S23, Fig. 5 and abstract.).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Trani to build a gait recognition model based on Ma’s teachings to increase recognition accuracy. 

Regarding claim 7, Trani teaches the method of claim 2, but fails to teach wherein the gait features include at least one of: a swinging amplitude of a leg, a swinging frequency of the leg, a swinging phase of the leg, a swinging amplitude of a waist, a swinging frequency of the waist, a swinging phase of the waist, a linear velocity of a joint, an angular velocity of the joint, a step size, a stride frequency, a target velocity, or a target acceleration.  
However, in the same field of gait recognition, Ma teaches gait recognition uses movements and variations of the joints in the upper and lower limbs to identify a user. See Col. 1 line 12-17, “Gait recognition is a recognition technology based on biometrics, and is intended to identify a person according to the walking posture of the person. Gait is the walking posture of a person, comprising a regular movement trend and variations present ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Trani to build a gait recognition model based on Ma’s teachings to identify a person according to movements and variations of the joints in the upper and lower limbs to improve recognition accuracy. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Trani (Pub. No.: US 20160267760 A1) in view of Tan (Pub. No.: US 2020/0193414 A1).

Regarding claim 6, Trani teaches the method of claim 5, but fails to teach wherein the face recognition model is determined via a process including: 
obtain facial images of the one or more allowed entry identities as training samples; 
extracting facial features from each of the training samples; and 
training the face recognition model based on the facial features of each of the training samples.  
However, in the same field of gait recognition, Tan teaches obtaining video data associated with the one or more allowed entry identities as training samples; 
extracting gait features from each of the training samples; and 
training the gait recognition model based on the gait features of each of the training samples (Fig. 15, para [0061]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Trani to build a facial recognition model based on Tan’s teachings to increase recognition accuracy. 

Regarding claim 8, Trani teaches the method of claim 2, but fails to teach wherein the facial features include at least one of: an eye center point, a nose tip, a lip corner point, a facial contour point, an eye contour point, a nose contour point, a lip contour point, or an eyebrow contour point.  
However, in the same field of gait recognition, Tan teaches the system uses the edges of the face, nose, eyes and lip to identify a user. See Fig. 6, image 602 and para [0030], “Each feature point is a pixel in the facial image where a large change in pixel values between neighboring pixels occur. For example, edges of the face, nose, eyes, and lips are places in the facial image where large changes in pixel values occur. Each feature point is identified as a pixel coordinate in the facial image. Facial image 602 represents the facial image 403 with feature points identified by X's that correspond to pixels ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Trani to build a facial recognition model based on Tan’s teachings to identify edges of the face, nose, eyes and lip of the person to improve recognition accuracy.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trani (Pub. No.: US 20160267760 A1) in view of Davis (Pub. No.: US 2012/0299700 A1).

Regarding claim 10, Trani teaches the method of claim 9, but fails to teach wherein the message includes a preset question, and the method further includes: verifying the identity information of the at least one of the one or more subjects based on a response of the at least one of the one or more subjects to the preset question.  
However, in the same field of access system, Davis teaches a system to identify a user based on the answers to a series of questions. See para [0089], “ Once the caller's identity is verified, for example through a series of questions, a code (typically four-digits) is given to the prospective buyer to punch into the lockset 40 to make it operable.”.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Einberg (Pub. No.: 2019/0172281 A1) teaches an access control system using facial and gait information to identify a user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685